

115 HR 1671 IH: Verify First Act
U.S. House of Representatives
2017-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1671IN THE HOUSE OF REPRESENTATIVESMarch 22, 2017Mr. Barletta (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require the provision of social security numbers as a
			 condition of receiving the health insurance premium tax credit.
	
 1.Short titleThis Act may be cited as the Verify First Act. 2.Provision of social security number as condition of receiving the health insurance premium tax credit (a)Application to current health insurance premium tax creditSection 36B of the Internal Revenue Code of 1986, as in effect for months beginning before January 1, 2020, is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection:
				
					(g)Social security number requirement
 (1)In generalNo premium shall be taken into account under subsection (b)(2)(A) with respect to any individual for any taxable year unless the taxpayer includes such individual’s social security number on the return of tax for the taxable year.
 (2)Application to advance paymentNo advance payment of the credit allowed under this section with respect to any premium described in paragraph (1) with respect to any individual shall be made under section 1412 of the Patient Protection and Affordable Care Act unless the Secretary, in consultation with the Commissioner of Social Security and the Secretary of Homeland Security, has verified the social security number of such individual.
 (3)Social security numberFor purposes of this subsection, the term social security number means a social security number issued to an individual by the Social Security Administration (other than a social security number issued pursuant to clause (II) (or that portion of clause (III) that relates to clause (II)) of section 205(c)(2)(B)(i) of the Social Security Act) on or before the due date for filing the return for the taxable year (for purposes of paragraph (2), before the close of the month to which the advance payment relates)..
 (b)Application to new health insurance premium tax creditSection 36B of the Internal Revenue Code of 1986, as in effect for months beginning after December 31, 2019, is amended by adding at the end the following new subsection:
				
					(h)Social security number requirement
 (1)In generalNo amount shall be taken into account under subparagraph (A) or (B) of subsection (b)(1) with respect to any individual for any taxable year unless the taxpayer includes such individual’s social security number on the return of tax for the taxable year.
 (2)Application to advance paymentNo advance payment of the credit allowed under this section with respect to any amount described in paragraph (1) with respect to any individual shall be made under section 1412 of the Patient Protection and Affordable Care Act unless the Secretary, in consultation with the Commissioner of Social Security and the Secretary of Homeland Security, has verified the social security number of such individual.
 (3)Social security numberFor purposes of this subsection, the term social security number means a social security number issued to an individual by the Social Security Administration (other than a social security number issued pursuant to clause (II) (or that portion of clause (III) that relates to clause (II)) of section 205(c)(2)(B)(i) of the Social Security Act) on or before the due date for filing the return for the taxable year (for purposes of paragraph (2), before the close of the month to which the advance payment relates)..
 (c)Omission of correct social security number treated as mathematical or clerical errorSection 6213(g)(2) is amended by striking and at the end of subparagraph (P), by striking the period at the end of subparagraph (Q) and inserting a comma, and by inserting after subparagraph (Q) the following new subparagraph:
				
 (R)an omission of a correct social security number required under subsection (h)(1) of section 36B (subsection (g)(1) of section 36B in the case of months beginning before January 1, 2020) to be included on a return..
			(d)Effective dates
				(1)Application to current health insurance premium tax credit
 (A)In generalExcept as otherwise provided in this paragraph, the amendment made by subsection (a) shall apply to taxable years ending after the date of the enactment of this Act.
 (B)Advance paymentSection 36B(g)(2) of the Internal Revenue Code of 1986, as amended by this section and as in effect for months beginning before January 1, 2020, shall apply to months beginning after the date of the enactment of this Act.
 (2)Application to new health insurance premium tax creditThe amendment made by subsection (b) shall apply to months beginning after December 31, 2019, in taxable years ending after such date.
 (3)Treatment as mathematical or clerical errorThe amendments made by subsection (c) shall apply to taxable years ending after the date of the enactment of this Act.
				